 

Purchase Agreements

 

Contract No.: [BITT-PA-201906029-002]

 

This Purchase Agreement (“this Agreement”) is concluded by the following parties
based on full friendly negotiation:

 

Party A (Seller): Bitmaintech Pte. Ltd., with its principal place of business at
8 Kallang Avenue, Aperia Tower 1, #09-03/04, Singapore, 339509.

 

Party B (Purchaser): MGT Capital Investments, Inc., with its principal place of
business at 512 S. Mangum Street – Suite 408, Durham, NC 27701, USA

 

1. Products     1.1 The information (including but not limited to the quantity,
total rated hashrate, estimated unit price (“Estimated Unit Price”), estimated
price for one item (“Estimated Price (One Item)”), estimate total price for all
the items (“Estimated Total Price (All the Items)”) of Products purchased by
Party B from Party A is as follows (“Products”):

 

No.   Product Name   Model   Rated Hashrate (TH/s)     Rated Power Consumption
(W)     Estimated Unit Price
(USD)     Quantity     Estimated Price
(One Item)   1   Antminer   S17             53       2,385±7 %      2,517.00    
  1,100               Total Rated Hashrate (TH/s)     58,300   Estimated Total
Price
(All the Items)     USD $2,768,700.00  



 





1.2 Where the actual Products provided by Party A are not in accordance with the
description listed in Article 1.1, in the event that the total hashrate of the
Products delivered to Party B is not less than the total rated hashrate provided
in Article 1.1, the number of the Products can be adjusted based on the actual
type of the Products before delivery.     1.3 Before the Products are delivered,
both Parties shall confirm the actual delivered Products through signing an
updated Sales and Purchase Agreement (hereinafter “Updated Agreement”, the
Updated Agreement shall include a purchase order (“Purchase Oder”) with the
information such as the types, quantity, unit price, total price, service fees,
transportation mode and delivery address, etc. of the delivered Products).

 

  1

 

 

2. Price, Discount and Payment     2.1 Party A provides the corresponding
discount (“Agreed Discount”) in accordance with the delivery period (“Delivery
Period”) of the Products and the proportion of advance payment (“Advance
Payment”) accounting for the Estimated Total Price (All the Items) of the
Products. The formula for calculating the Agreed Discount is:

 

[ex10-1_001.jpg]

 

among them:

 

D is the Agreed Discount percentage.

 

N is the Delivery Period provided in this Agreement calculated by the number of
days, i.e., Party A shall deliver the Products to the carrier within the agreed
period after Party B pays the Advance Payment. For example, if Party B pays the
Advance Payment on June 10, 2019, and the Delivery Period is 120 days, Party A
shall deliver the Products to the carrier before October 8, 2019. For the
avoidance of doubt, in the event that the actual delivery period is inconsistent
with the Delivery Period provided in this Agreement, the Agreed Discount shall
still be the discount listed in Article 2.2.

 

P is the proportion of the Advance Payment paid by Party B accounting for the
Estimated Total Price (All the Items) of the Products.

 

2.2The Delivery Period, Advance Payment, proportion of the Advance Payment
accounting for the Estimated Total Price (All the Items), Agreed Discount and
other information are as follows:

 

Delivery Period: 120 days

Advance Payment: USD $ 1,384,350.00

Proportion of the Advance Payment accounting for the Estimated Total Price (All
the Items): 50%

Agreed Discount percentage: 4.5%

 

2.3Both Parties agree and confirm that the Estimated Unit Price of the Products
provided in Article 1.1 is not the actual transaction unit price (the “Actual
Transaction Unit Price”) of the Products, and the Actual Transaction Unit Price
shall be calculated according to the actual market unit price, i.e., Actual
Transaction Unit Price = actual market unit price × (100% - Agreed Discount
percentage). The actual market unit price of the Products shall be decided by
Party A according to the market conditions then. For the avoidance of doubt, as
for the Products explicitly listed in Article 1.1 of this Agreement, Party A
undertakes that the Actual Transaction Unit Price shall not exceed the Estimated
Unit Price as stipulated in Article 1.1.

 

  2

 

 

2.4In the case that the Actual Transaction Unit Price is lower than the
Estimated Unit Price of the Products, Party B may choose to increase the
quantity of the Products. In this scenario, the total purchase price of the
Products (after increasing the product quantity) shall not exceed the Estimated
Price (One Item) under Article 1.1. Alternatively, Party B may choose to keep
the quantity of the Products unchanged. In this scenario, Party A shall return
the remaining Advance Payment to Party B within [10] working days after Parties
sign the Updated Agreement.    2.5Both Parties confirm that if the Advance
Payment is less than the total purchase price of the Products calculated based
on the Actual Transaction Unit Price, Party B shall pay Party A the remaining
amount for the Products according to the Purchase Order(s) concluded by both
Parties. The remaining amount shall be:

 

∑Actual Transaction Unit Price ×quantity of the Products – Advance Payment. In
the event that Party B shall pay the remaining amount for the Products but it
fails to make the payment within [5] working days before the delivery date,
Party A shall still deliver the Products according to the delivery date
stipulated in this Agreement. The quantity shall be calculated based on payment
already paid by Party B and the Actual Transaction Unit Price.

 

2.6Party A’s bank account information is as follows:

 

Bank:

Account Name:

Account No.:

 

2.7The currency under this agreement is USD.    3.Delivery    3.1Party A shall
deliver the Products within the Delivery Period as provided in this Agreement.
In the event that Party A fails to deliver the Products within the Delivery
Period and delivers the Products within 30 days after Delivery Period, Party B
shall continue to perform this Agreement, and Party A shall provide Party B with
an additional discount (“Additional Discount”) for the delayed delivery. The
Additional Discount shall be calculated as the formula below:

 

De=Nd×0.1%×P

 

among them:

 

De is the Additional Discount;

Nd is the number of delayed delivery days;

P is the proportion of the Advance Payment paid by Party B accounting for the
Estimated Total Price (All the Items) of the Products;

In this circumstance, the Actual Transaction Unit Price provided in Article 2.3
of this Agreement shall be calculated as the formula below: Actual Transaction
Unit Price = actual market unit price × (100%- Agreed Discount - Additional
Discount).

 

  3

 

 

3.2In the event that Party A has not delivered the Products within 30 days after
the Delivery Period, either Party is entitled to terminate this Agreement by
issuing the other Party a written notice before Party A delivers the Products.
Within 10 working days after this Agreement is terminated, Party A shall return
the Advance Payment, and pay the liquidated damages to Party B. The amount of
liquidated amount shall be: Advance Payment × 0.03333% × the number of days from
the date when Party B makes its Advance Payment (excluding the current day) to
the date when Party A returns the Advance Payment (including the current day).

 

In the event that both Parties have not received written notice from the other
Party requesting termination of this Agreement before delivery of the Products,
this Agreement shall continue to be performed. In this scenario, without
prejudice to Article 3.1, the additional discount provided by Party A to Party B
shall be: De = 3% × P

 

among them:

 

De is the additional discount;

P is the proportion of the Advance Payment paid by Party B accounting for the
Estimated Total Price (All the Items) of the Products.

In this case, the Actual Transaction Unit Price stipulated in Article 2.3 of
this Agreement shall be calculated as follows:

Actual Transaction Unit Price = actual market unit price × (100% - Agreed
Discount - 3% ×P).

 

4.Purchase Cancellation    4.1Before the Parties sign the Updated Agreement,
Party B may, at any time, send a written notice to Party A (the “Cancellation
Notice”) to cancel the purchase of some or all of the Products. After Party A
receives the Cancellation Notice, the remaining Advance Payment shall be dealt
with in accordance with Article 4.2 of this Agreement.    4.2The Parties agree
that, except as otherwise agreed in this Agreement, the remaining Advance
Payment shall be dealt with as follows:

 

(1)Party B may use part or all of the remaining Advance Payment to purchase any
of Party A’s products which are not provided in this Agreement.     (2)In case
that within three working days after Party A receives the Cancellation Notice,
Party A and Party B separately sign Updated Agreement and/or Purchase Order,
providing that Party B shall order or purchase the newly issued products of
Party A after the effective date of this Agreement, whose algorithm is the same
as the Products listed in Article 1.1, Party B may still enjoy the discount
agreed under this Agreement (including the Agreed Discount, and the Additional
Discount on the condition that the requirements under Article 3 are met). In
addition to the above, no matter what products of Party A are purchased by Party
B using the remaining amount of the Advance Payment, Party B shall not enjoy any
Agreed Discount and/or Additional Discount under this Agreement. For the
avoidance of doubt, unless otherwise provided in Article 4.2 (2), once Party A
receives the Cancellation Notice, Party B will no longer enjoy any discount
(including the Agreed Discount and/or Additional Discount) even if it purchases
the Products under this Agreement again.

 

  4

 

 

(3)If there are remaining Advance Payment upon expiration of this Agreement,
Party A shall refund the remaining Advance Payment to Party B within [10]
working days. In this circumstance, Party A shall not be subject to any
liquidated damages and/or interests.

 

5.Force Majeure    5.1To the extent that a Party is fully or partially delayed,
prevented or hindered by an event of Force Majeure from performing any
obligation under this Agreement (other than an obligation to make payment),
subject to the exercise of reasonable diligence by the affected Party, the
failure to perform shall be excused by the occurrence of such event of Force
Majeure. A Party claiming that its performance is excused by an event of Force
Majeure shall, promptly after the occurrence of such event of Force Majeure,
notify the other Party of the nature, date of inception and expected duration of
such event of Force Majeure and the extent to which the Party expects that the
event will delay, prevent or hinder the Party from performing its obligations
under this Agreement. The notifying Party shall thereafter use its best effort
to eliminate such event of Force Majeure and mitigate its effects.    5.2The
affected Party shall use reasonable diligence to remove the event of Force
Majeure, and shall keep the other Party informed of all significant
developments.    6.Representations and Warranties

 

The Party B makes the following representations and warranties to Party A:

 

6.2It has the full power and authority to own its assets and carry on its
businesses.    6.3The obligations expressed to be assumed by it under this
Agreement are legal, valid, binding and enforceable obligations.    6.4It has
the power to enter into, perform and deliver, and has taken all necessary action
to authorize its entry into, performance and delivery of, this Agreement and the
transactions contemplated by this Agreement.    6.5The entry into and
performance by it of, and the transactions contemplated by, this Agreement do
not and will not conflict with:

 

(1)any Applicable Law; (2)its constitutional documents; or (3)any agreement or
instrument binding upon it or any of its assets.

 

  5

 

 

6.6All authorizations required or desirable:

 

(1)to enable it lawfully to enter into, exercise its rights under and comply
with its obligations under this Agreement; (2)to ensure that those obligations
are legal, valid, binding and enforceable; and (3)to make this Agreement
admissible in evidence in its jurisdiction of incorporation,

 

have been or will have been by the time, obtained or effected and are, or will
be by the appropriate time, in full force and effect.

 

6.7It is not aware of any circumstances which are likely to lead to:

 

(1)any authorization obtained or effected not remaining in full force and
effect; (2)any authorization not being obtained, renewed or effected when
required or desirable; or (3)any authorization being subject to a condition or
requirement which it does not reasonably expect to satisfy or the compliance
with which has or could reasonably be expected to have a material adverse
effect.

 

6.8(a) It is not the target of economic sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or Singapore (“Sanctions”), including by being listed on
the Specially Designated Nationals and Blocked Persons (SDN) List maintained by
OFAC or any other Sanctions list maintained by one of the foregoing governmental
authorities, directly or indirectly owned or controlled by one or more SDNs or
other Persons included on any other Sanctions list, or located, organized or
resident in a country or territory that is the target of Sanctions, and (b) the
purchase of the Product(s) will not violate any Sanctions or import and export
control related laws and regulations.    6.9All information supplied by the
Party B is and shall be true and correct, and the information does not contain
and will not contain any statement that is false or misleading.   
7.Miscellaneous    7.1Effective Date and Validity Period

 

(1)The effective date of this Agreement shall be the date when Party A has
received the full Advance Payment paid by Party B. Both Parties agree and
confirm that Party B shall pay Party A all the Advance Payment within [7] days
after this Agreement is duly signed. Failing that, this Agreement shall not take
effect. (2)The validity period of this Agreement is calculated as follows:
Delivery Period provided in Article 2.2 + 240 days. For example, if the Delivery
Period provided in this Agreement is 120 days, then the validity period of this
Agreement is 360 days.

 

  6

 

 

(3)Nevertheless, this Agreement shall be automatically terminated when no
Advance Payment left during the validity period of this Agreement.

 

7.2Parties agree that, except as otherwise agreed in this Agreement, neither
Party may terminate this Agreement in advance. Before the termination of this
Agreement, Party B shall not request Party A to return any payment paid by Party
B.    7.3The Party B acknowledges and agrees that the Product(s) in this
Agreement are subject to the export control laws and regulations of all related
countries, including but not limited to the Export Administration Regulations
(“EAR”) of the United States. Without limiting the foregoing, the Party B shall
not, without receiving the proper licenses or license exceptions from all
related governmental authorities, including but not limited to the U.S. Bureau
of Industry and Security, distribute, re-distribute, export, re-export, or
transfer any Product(s) subject to this Agreement either directly or indirectly,
to any national of any country identified in Country Groups D:1 or E:1 as
defined in the EARs. In addition, the Product(s) under this Agreement may not be
exported, re-exported, or transferred to (a) any person or entity listed on the
“Entity List”, “Denied Persons List” or the SDN List as such lists are
maintained by the U.S. Government, or (b) an end-user engaged in activities
related to weapons of mass destruction. Such activities include but are not
necessarily limited to activities related to: (1) the design, development,
production, or use of nuclear materials, nuclear facilities, or nuclear weapons;
(2) the design, development, production, or use of missiles or support of
missiles projects; and (3) the design, development, production, or use of
chemical or biological weapons. The Party B further agrees that it will not do
any of the foregoing in violation of any restriction, law, or regulation of the
European Union or an individual EU member state that imposes on an exporter a
burden equivalent to or greater than that imposed by the U.S. Bureau of Industry
and Security.    7.4All information concerning this Agreement and matters
pertaining to or derived from the provision of Products pursuant to this
Agreement between the Parties, whether in oral or written form, or in the form
of drawings, computer programs or other, as well as all data derived therefrom
(“Confidential Information”), shall be deemed to be confidential and, as such,
may not be divulged to any unauthorized person. Party B undertakes and agrees to
take all reasonable and practicable steps to ensure and protect the
confidentiality of the Confidential Information which cannot be passed, sold,
traded, published or disclosed to any unauthorized person. This Article 7.4
shall be effective when this Agreement is duly signed and survive after
termination of this Agreement.

 

  7

 

 

7.5This Agreement shall be solely governed by and construed in accordance with
the laws of Singapore. Any dispute, controversy, difference or claim arising out
of or relating to this Agreement, including the existence, validity,
interpretation, performance, breach or termination hereof or any dispute
regarding non-contractual obligations arising out of or relating to this
Agreement shall be referred to and finally resolved by arbitration administered
by the Singapore International Arbitration Centre (SIAC) under the SIAC
Administered Arbitration Rules in force when the notice of arbitration is
submitted. The law of this arbitration clause shall be Singapore law. The seat
of arbitration shall be Singapore. The arbitration proceedings shall be
conducted in English. The number of arbitrators shall be three unless otherwise
subsequently agreed in writing by the Parties.    7.6This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement, and all of which, when taken together, will be
deemed to constitute one and the same agreement. The facsimile, email or other
electronically delivered signatures of the Parties shall be deemed to constitute
original signatures, and facsimile or electronic copies hereof shall be deemed
to constitute duplicate originals.

 

(The rest part of the page is intentionally left in blank)

 

  8

 

 

(below is the Signature page of this Purchase Agreement)

 

Signed for and on behalf of Party A       Bitmaintech Pte. Ltd.        
Signature /s/   Title         Signed for and on behalf of the Party B          
  MGT CAPITAL INVESTMENTS, INC.         Signature: /s/ Robert Ladd   Title:
President and CEO

 

  9

 

 

